Exhibit 10.5

INTELLECTUAL PROPERTY MATTERS AGREEMENT

BY AND AMONG

EBAY INC.,

EBAY INTERNATIONAL AG,

PAYPAL HOLDINGS, INC.,

PAYPAL, INC.,

PAYPAL PTE. LTD.

AND

PAYPAL PAYMENTS PTE. HOLDINGS S.C.S.

DATED AS OF JULY 17, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1. OWNERSHIP OF INTELLECTUAL PROPERTY      1   

1.1

 

eBay Ownership

     1   

1.2

 

PayPal Ownership

     1   

1.3

 

Transfers

     2    2. COVENANTS NOT TO SUE      2   

2.1

 

By eBay

     2   

2.2

 

By PPI

     2   

2.3

 

Termination

     3    3. LICENSE GRANTS      4   

3.1

 

Licensed PayPal Software

     4   

3.2

 

Licensed eBay Software

     6   

3.3

 

Sublicensing Conditions

     7   

3.4

 

Reservation of Rights

     8   

3.5

 

Consideration

     8    4. COOPERATION      8    5. CONFIDENTIAL INFORMATION      9   

5.1

 

Confidentiality

     9   

5.2

 

No Release; Return or Destruction

     9   

5.3

 

Third-Party Information; Privacy or Data Protection Laws

     9   

5.4

 

Residual Information

     10   

5.5

 

Protective Arrangements

     10    6. TERM AND TERMINATION      10   

6.1

 

Term

     10   

6.2

 

Termination

     10   

6.3

 

Survival

     10    7. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES      11    8.
LIMITATION OF LIABILITY      11    9. MISCELLANEOUS      11   

9.1

 

Assignability

     11   

9.2

 

Bankruptcy

     11   

9.3

 

Amendments

     12   

9.4

 

Severability

     12   

9.5

 

Governing Law

     12   

9.6

 

Dispute Resolution

     12   

 

i



--------------------------------------------------------------------------------

         Page  

9.7

 

Waivers of Default

     12   

9.8

 

Counterparts; Entire Agreement

     12   

9.9

 

Interpretation

     13   

9.10

 

Notices

     13   

9.11

 

Third-Party Beneficiaries

     13   

9.12

 

Force Majeure

     14   

9.13

 

No Set-Off

     14   

9.14

 

Expenses

     14   

9.15

 

Headings

     14   

9.16

 

Survival of Covenants

     14   

9.17

 

Specific Performance

     14   

9.18

 

Performance

     14   

9.19

 

Mutual Drafting

     15   

 

ii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY MATTERS AGREEMENT

This INTELLECTUAL PROPERTY MATTERS AGREEMENT (“Agreement”), dated as of
July 17, 2015, is by and among eBay Inc., a Delaware corporation (“eBay”), eBay
International AG, a company organized under the laws of Switzerland (“eBay AG”),
PayPal Holdings, Inc., a Delaware corporation (“PayPal”), PayPal, Inc., a
Delaware corporation (“PPI”), PayPal Pte. Ltd., a company organized under the
laws of Singapore (“3PL”), and PayPal Payments Pte. Holdings S.C.S., a company
organized under the laws of Luxembourg (“PPLUX”) (collectively, the “Parties”
and each, individually, a “Party”). Unless otherwise defined herein, all
capitalized terms used in this Agreement will have the meanings set forth in
Exhibit A. Any capitalized term used and not otherwise defined in this Agreement
will have the meaning ascribed to such term in the Separation and Distribution
Agreement between eBay and PayPal, dated as of June 26, 2015 (the “Separation
and Distribution Agreement”).

RECITALS

WHEREAS, the board of directors of eBay (the “eBay Board”) has determined that
it is in the best interests of eBay and its shareholders to create a new
publicly traded company that will operate the PayPal Business;

WHEREAS, in furtherance of the foregoing, the eBay Board has determined that it
is appropriate and desirable to separate the PayPal Business from the eBay
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of eBay Shares on the Record Date of all the
outstanding PayPal Shares owned by eBay (the “Distribution”);

WHEREAS, to effectuate the Separation and the Distribution, eBay and PayPal have
entered into the Separation and Distribution Agreement; and

WHEREAS, to facilitate and provide for an orderly transition in connection with
the Separation and the Distribution, the Parties desire to enter into this
Agreement to (i) memorialize their mutual agreement as to each Party’s ownership
of Technology and Intellectual Property Rights as of the IPMA Effective Time and
(ii) set forth the terms and conditions pursuant to which each Party will,
effective as of the IPMA Effective Time, grant certain rights to the other
Parties.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties, intending to be legally bound, hereby agree as follows:

 

1. OWNERSHIP OF INTELLECTUAL PROPERTY

 

1.1 eBay Ownership. The Parties acknowledge and agree that: (i) as between the
Parties and their Groups, eBay and the eBay Group own all right, title and
interest in and to the eBay IP; and (ii) such ownership includes the exclusive
right of eBay and the eBay Group to conduct clearance, prosecute, maintain,
protect, enforce and defend eBay’s and the eBay Group’s interest in the eBay IP,
including to file any Intellectual Property Rights applications anywhere in the
world, to abandon prosecution of such applications, and to discontinue payment
of any maintenance or renewal fees with respect to any patents.

 

1.2 PayPal Ownership. The Parties acknowledge and agree that: (i) as between the
Parties and their Groups, PayPal and the PayPal Group own all right, title and
interest in and to the PayPal IP; and (ii) such ownership includes the exclusive
right of PayPal and the PayPal Group to conduct clearance, prosecute, maintain,
protect, enforce and defend PayPal’s and the PayPal Group’s interest in the
PayPal IP, including to file any Intellectual Property Rights applications
anywhere in the world, to abandon prosecution of such applications, and to
discontinue payment of any maintenance or renewal fees with respect to any
patents.

 

1



--------------------------------------------------------------------------------

1.3 Transfers.

 

  a. By eBay. If eBay or any eBay Group member assigns, sells, transfers or
grants enforcement rights to any Person (such Person, the “eBay IP Transferee”)
with respect to any Intellectual Property Rights for which eBay or any eBay
Group Member has granted a license or covenant not to sue under this Agreement
(an “eBay IP Transfer”), eBay covenants that it, or the applicable eBay Group
member, will cause the eBay IP Transferee to execute a written agreement in
which the eBay IP Transferee agrees that (i) the eBay IP Transferee will take
title or rights to such Intellectual Property Rights subject to this Agreement
(and the licenses and covenants not to sue granted by eBay and the eBay Group
members hereunder) and (ii) PayPal and the PayPal Group members are express
third-party beneficiaries of such agreement. Any purported eBay IP Transfer in
violation of this Section 1.3a is null and void. For the avoidance of doubt, the
foregoing obligation does not apply with respect to any Intellectual Property
Rights that eBay or any eBay Group member may acquire after the Effective Time
(by way of merger, acquisition, stock purchase, asset purchase or otherwise)
other than those Intellectual Property Rights for which eBay expressly grants a
covenant not to sue under Section 2.1.

 

  b. By PayPal. If PayPal or any PayPal Group member assigns, sells, transfers
or grants enforcement rights to any Person (such Person, the “PayPal IP
Transferee”) with respect to any Intellectual Property Rights for which PayPal
or any PayPal Group member has granted a license or covenant not to sue under
this Agreement (an “PayPal IP Transfer”), PayPal covenants that it, or the
applicable PayPal Group member, will cause the PayPal IP Transferee to execute a
written agreement in which the PayPal IP Transferee agrees that (i) the PayPal
IP Transferee will take title or rights to such Intellectual Property Rights
subject to this Agreement (and the licenses and covenants not to sue granted by
PPI and the PayPal Group members hereunder) and (ii) eBay and the eBay Group
members are express third-party beneficiaries of such agreement. Any purported
PayPal IP Transfer in violation of this Section 1.3b is null and void. For the
avoidance of doubt, the foregoing obligation does not apply with respect to any
Intellectual Property Rights that PayPal or any PayPal Group member may acquire
after the Effective Time (by way of merger, acquisition, stock purchase, asset
purchase or otherwise) other than those Intellectual Property Rights for which
PPI expressly grants a covenant not to sue under Section 2.2.

 

2. COVENANTS NOT TO SUE

 

2.1 By eBay. eBay hereby covenants and agrees that, for the duration of the eBay
CNS Period, neither it nor any member of the eBay Group will bring suit or
otherwise assert any claim against any PayPal Covenantee before any court,
arbitrator, mediator, tribunal or administrative agency anywhere in the world
alleging infringement of any eBay Patents based on any PayPal Covenantee making,
using, importing, offering for sale or selling any PayPal Product, in each case
at any time prior to the expiration or termination of the eBay CNS Period.

 

2.2 By PPI. PPI hereby covenants and agrees that, for the duration of the PayPal
CNS Period, neither it nor any member of the PayPal Group will bring suit or
otherwise assert any claim against any eBay Covenantee before any court,
arbitrator, mediator, tribunal or administrative agency anywhere in the world
alleging infringement of any PayPal Patents based on any eBay Covenantee making,
using, importing, offering for sale or selling any eBay Product, in each case at
any time prior to the expiration or termination of the PayPal CNS Period.

 

2



--------------------------------------------------------------------------------

2.3 Termination

 

  a. By eBay

 

  (i) Specified eBay Patents. With respect to the Specified eBay Patents, eBay
may terminate the covenant set forth in Section 2.1 before the expiration of the
eBay CNS Period by delivering written notice thereof to PayPal upon PayPal’s
breach of any material term of the Operating Agreement that remains uncured for
a period of 120 days after eBay’s delivery to PayPal of written notice thereof;
provided, however, that: (A) eBay may not do so until the Parties have completed
the dispute resolution procedures set forth in Section 9.6; and (B) any such
termination will also automatically and immediately result in termination of the
covenant set forth in Section 2.2 before the expiration of the PayPal CNS
Period. In addition, upon the consummation of a PayPal Specified
Change-of-Control, the covenant set forth in Section 2.1 will, with respect to
the Specified eBay Patents, automatically become limited to and thereafter apply
solely with respect to the particular PayPal Products (including the particular
sub-components and sub-assemblies within such PayPal Products) offered by the
PayPal Covenantees at the time of such PayPal Specified Change-of-Control (and
not, for the avoidance of doubt, any other products or services, including those
of any other Person).

 

  (ii) Other eBay Patents. Other than with respect to the Specified eBay
Patents, eBay may terminate the covenant set forth in Section 2.1 before the
expiration of the eBay CNS Period by delivering written notice thereof to PayPal
upon the occurrence of either of the following events: (A) PayPal’s breach of
any material term of the Operating Agreement that remains uncured for a period
of 120 days after eBay’s delivery to PayPal of written notice thereof (provided,
however, that eBay may not do so until the Parties have completed the dispute
resolution procedures set forth in Section 9.6); or (B) upon the consummation of
a PayPal Specified Change-of-Control; provided, however, that any termination
pursuant to this Section 2.3a(ii) will, other than with respect to the Specified
PayPal Patents, also automatically and immediately result in termination of the
covenant set forth in Section 2.2 before the expiration of the PayPal CNS
Period.

 

  b. By PPI

 

  (i) Specified PayPal Patents. With respect to the Specified PayPal Patents,
PPI may terminate the covenant set forth in Section 2.2 before the expiration of
the PayPal CNS Period by delivering written notice thereof to eBay upon eBay’s
breach of any material term of the Operating Agreement that remains uncured for
a period of 120 days after PPI’s delivery to eBay of written notice thereof;
provided, however, that: (A) PPI may not do so until the Parties have completed
the dispute resolution procedures set forth in Section 9.6; and (B) any such
termination will also automatically and immediately result in termination of the
covenant set forth in Section 2.1 before the expiration of the eBay CNS Period.
In addition, upon the consummation of an eBay Specified Change-of-Control, the
covenant set forth in Section 2.2 will, with respect to the Specified PayPal
Patents, automatically become limited to and thereafter apply solely with
respect to the particular eBay Products (including the particular sub-components
and sub-assemblies within such eBay Products) offered by the eBay Covenantees at
the time of such eBay Specified Change-of-Control (and not, for the avoidance of
doubt, any other products or services, including those of any other Person).

 

3



--------------------------------------------------------------------------------

  (ii) Other PayPal Patents. Other than with respect to the Specified PayPal
Patents, PPI may terminate the covenant set forth in Section 2.2 before the
expiration of the PayPal CNS Period by delivering written notice thereof to eBay
upon the occurrence of either of the following events: (A) eBay’s breach of any
material term of the Operating Agreement that remains uncured for a period of
120 days after PPI’s delivery to eBay of written notice thereof (provided,
however, that eBay may not do so until the Parties have completed the dispute
resolution procedures set forth in Section 9.6); or (B) upon the consummation of
an eBay Specified Change-of-Control; provided, however, that any termination
pursuant to this Section 2.3b(ii) will, other than with respect to the Specified
eBay Patents, also automatically and immediately result in termination of the
covenant set forth in Section 2.1 before the expiration of the eBay CNS Period.

 

3. LICENSE GRANTS

 

3.1 Licensed PayPal Software

 

  a. Subject to the terms and conditions of this Agreement, PPI hereby grants,
in all those territories where it is authorized to grant such license, 3PL
hereby grants, in all those territories where it is authorized to grant such
license, and PPLUX hereby grants, in all those territories where it is
authorized to grant such license, to eBay and each eBay Group member, as
appropriate (i.e., in the territories in which the applicable eBay or eBay Group
member operates), an irrevocable, non-exclusive, non-transferable (subject to
Section 9.1), fully paid-up, royalty-free right and license, with no right to
sublicense (except as expressly provided in Section 3.1b), under any and all
copyrights and trade secrets in the Licensed PayPal Software owned by PPI or any
PayPal Group member as of the Effective Time, to use, reproduce and prepare
derivative works of the Licensed PayPal Software, in each case solely for eBay’s
and any eBay Group member’s internal business operations.

 

  b. Subject to the terms and conditions of this Agreement, eBay and each eBay
Group member may grant sublicenses under the license set forth in Section 3.1a
of the same or lesser scope to their Affiliates, suppliers, contractors and
consultants authorizing such sublicensees to exercise any or all of such rights
solely on behalf of, for the benefit of and at the direction of eBay and each
eBay Group member (and not for the benefit of such suppliers, contractors and
consultants).

 

  c. eBay acknowledges that the Source Code (including its structure and
organization) for the Licensed PayPal Software constitutes valuable trade
secrets of PayPal and the PayPal Group. Accordingly, eBay will not (and will
ensure that each eBay Group member does not):

 

  (i) disclose or otherwise grant access to the Source Code for the Licensed
PayPal Software to any Person other than to any employee of eBay or any eBay
Group member, or to any Affiliate, supplier, contractor or consultant to which
eBay or any eBay Group member grants a sublicense under Section 3.1b, in each
case on a need-to-know basis solely for purposes authorized under this
Agreement;

 

4



--------------------------------------------------------------------------------

  (ii) disclose or otherwise grant access to the Source Code for the Licensed
PayPal Software to any Person unless, prior to any such disclosure or access,
such Person has entered into an enforceable written agreement obligating such
Person to (1) maintain the confidentiality of the Source Code (including its
structure and organization) for the Licensed PayPal Software and (2) use the
Source Code for the Licensed PayPal Software solely for purposes authorized
under this Agreement;

 

  (iii) reproduce all or any portion of the Source Code for the Licensed PayPal
Software, in any form or medium, except as necessary for exercising its rights
under this Section 3.1, or for archival storage;

 

  (iv) allow hard copy printouts of any portion of the Source Code for the
Licensed PayPal Software to exist except within secured locations; or

 

  (v) allow soft copy versions of any portion of the Source Code for the
Licensed PayPal Software to reside on computers or networks unless such
computers or networks are password protected (with such passwords only being
made available to Persons who are authorized to access such Source Code pursuant
to the terms hereof).

 

  d. If, after obtaining approval to do so in accordance with at least as
rigorous an internal legal and business approval process as eBay uses as of the
Effective Time, eBay or any eBay Group member determines that it is necessary or
desirable to distribute any Licensed PayPal Software as open source software (as
such term is commonly understood in the software industry), eBay may notify PPI
thereof in writing and the Parties will discuss whether PPI, 3PL and PPLUX are
willing to amend the terms of this Agreement to allow eBay or any eBay Group
member to do so; provided, in no event will PPI, 3PL or PPLUX have any
obligation to accommodate any such request by eBay.

 

  e. The license granted under Section 3.1a to each eBay Group member that is a
Subsidiary of eBay will apply only while such Person is and remains a Subsidiary
of eBay; provided, if eBay determines, in connection with the sale or other
divestiture of any Subsidiary of eBay, that it is necessary or desirable to
grant such Subsidiary a sublicense under the license granted under Section 3.1a,
eBay may notify PPI thereof in writing and the Parties will discuss whether PPI,
3PL and PPLUX are willing to amend the terms of this Agreement to allow eBay to
do so; provided, in no event will PPI, 3PL or PPLUX have any obligation to
accommodate any such request by eBay.

 

  f. PayPal acknowledges and agrees that, subject to PayPal’s and any PayPal
Group member’s ownership of any Licensed PayPal Software upon which any such
derivative work is based (in whole or in part), as between the Parties, eBay
will own all property rights, including Intellectual Property Rights, in and to
any derivative work of any Licensed PayPal Software developed solely by eBay or
any eBay Group member under the license set forth in Section 3.1a (each, an
“eBay Derivative Work”). If and to the extent that, as a matter of law in any
jurisdiction, either: (i) PayPal or any PayPal Group member retains any right,
title and interest in and to any eBay Derivative Work (excluding, for the
avoidance of doubt, any Licensed PayPal Software upon which any such eBay
Derivative work is based (in whole or in part)), then PayPal and each PayPal
Group member hereby assigns, conveys and transfers to eBay any such right, title
and interest; or (ii) PayPal or any PayPal Group member cannot assign any such
right, title or interest, then such eBay Derivative Work will be deemed to be
Licensed PayPal Software for purposes of the license set forth in Section 3.1a.

 

5



--------------------------------------------------------------------------------

3.2 Licensed eBay Software

 

  a. Subject to the terms and conditions of this Agreement, eBay hereby grants,
in all those territories where it is authorized to grant such license, and eBay
AG hereby grants, in all those territories where it is authorized to grant such
license, to PayPal and each PayPal Group member, as appropriate (i.e., in the
territories in which PayPal or the applicable PayPal Group member operates), an
irrevocable, non-exclusive, non-transferable (subject to Section 9.1), fully
paid-up, royalty-free right and license, with no right to sublicense (except as
expressly provided in Section 3.2b), under any and all copyrights and trade
secrets in the Licensed eBay Software owned by eBay or any eBay Group member as
of the Effective Time, to use, reproduce and prepare derivative works of the
Licensed eBay Software, in each case solely for PayPal’s and any PayPal Group
member’s internal business operations.

 

  b. Subject to the terms and conditions of this Agreement, PayPal and each
PayPal Group member may grant sublicenses under the license set forth in
Section 3.2a of the same or lesser scope to their Affiliates, suppliers,
contractors and consultants authorizing such sublicensees to exercise any or all
of such rights solely on behalf of, for the benefit of and at the direction of
PayPal and each PayPal Group member (and not for the benefit of such suppliers,
contractors and consultants).

 

  c. PayPal acknowledges that the Source Code (including its structure and
organization) for the Licensed eBay Software constitutes valuable trade secrets
of eBay and the eBay Group. Accordingly, PayPal will not (and will ensure that
each PayPal Group member does not):

 

  (i) disclose or otherwise grant access to the Source Code for the Licensed
eBay Software to any Person other than to any employee of PayPal or any PayPal
Group member, or to any Affiliate, supplier, contractor or consultant to which
PayPal or any PayPal Group member grants a sublicense under Section 3.2b, in
each case on a need-to-know basis solely for purposes authorized under this
Agreement;

 

  (ii) disclose or otherwise grant access to the Source Code for the Licensed
eBay Software to any Person unless, prior to any such disclosure or access, such
Person has entered into an enforceable written agreement obligating such Person
to (1) maintain the confidentiality of the Source Code (including its structure
and organization) for the Licensed eBay Software and (2) use the Source Code for
the Licensed eBay Software solely for purposes authorized under this Agreement;

 

  (iii) reproduce all or any portion of the Source Code for the Licensed eBay
Software, in any form or medium, except as necessary for exercising its rights
under this Section 3.2, or for archival storage;

 

  (iv) allow hard copy printouts of any portion of the Source Code for the
Licensed eBay Software to exist except within secured locations; or

 

6



--------------------------------------------------------------------------------

  (v) allow soft copy versions of any portion of the Source Code for the
Licensed eBay Software to reside on computers or networks unless such computers
or networks are password protected (with such passwords only being made
available to Persons who are authorized to access such Source Code pursuant to
the terms hereof).

 

  d. If, after obtaining approval to do so in accordance with at least as
rigorous an internal legal and business approval process as eBay uses as of the
Effective Time, PayPal or any PayPal Group member determines that it is
necessary or desirable to distribute any Licensed eBay Software as open source
software (as such term is commonly understood in the software industry), PayPal
may notify eBay thereof in writing and the Parties will discuss whether eBay and
eBay AG are willing to amend the terms of this Agreement to allow PayPal or any
PayPal Group member to do so; provided, in no event will eBay or eBay AG have
any obligation to accommodate any such request by PayPal.

 

  e. The license granted under Section 3.2a to each PayPal Group member that is
a Subsidiary of PayPal will apply only while such Person is and remains a
Subsidiary of PayPal; provided, if PayPal determines, in connection with the
sale or other divestiture of any Subsidiary of PayPal, that it is necessary or
desirable to grant such Subsidiary a sublicense under the license granted under
Section 3.2a, PayPal may notify eBay thereof in writing and the Parties will
discuss whether eBay and eBay AG are willing to amend the terms of this
Agreement to allow PayPal to do so; provided, in no event will eBay or eBay AG
have any obligation to accommodate any such request by PayPal.

 

  f. eBay acknowledges and agrees that, subject to eBay’s and any eBay Group
member’s ownership of any Licensed eBay Software upon which any such derivative
work is based (in whole or in part), as between the Parties, PPI will own all
property rights, including Intellectual Property Rights, in and to any
derivative work of any Licensed eBay Software developed solely by PayPal or any
PayPal Group member under the license set forth in Section 3.2a (each, an
“PayPal Derivative Work”). If and to the extent that, as a matter of law in any
jurisdiction, either: (i) eBay or any eBay Group member retains any right, title
and interest in and to any PayPal Derivative Work (excluding, for the avoidance
of doubt, any Licensed eBay Software upon which any such PayPal Derivative work
is based (in whole or in part)), then eBay and each eBay Group member hereby
assigns, conveys and transfers to PPI any such right, title and interest; or
(ii) eBay or any eBay Group member cannot assign any such right, title or
interest, then such PayPal Derivative Work will be deemed to be Licensed eBay
Software for purposes of the license set forth in Section 3.2a.

 

3.3 Sublicensing Conditions. The right to grant any sublicense authorized to be
granted hereunder is, in each case, subject to the following restrictions and
conditions:

 

  a. Each sublicense must be in writing and must include a provision that
identifies PPI (in the case of any sublicense granted by eBay or any eBay Group
member under Section 3.1) or eBay (in the case of any sublicense granted by
PayPal or any PayPal Group member under Section 3.2) as an intended third-party
beneficiary thereof;

 

  b. A copy of each sublicense must be delivered to PPI (in the case of any
sublicense granted by eBay or any eBay Group member under Section 3.1) or eBay
(in the case of any sublicense granted by PayPal or any PayPal Group member
under Section 3.2) within thirty (30) days after it is executed;

 

7



--------------------------------------------------------------------------------

  c. Neither Party nor any member of such Party’s Group will grant any
sublicense hereunder to any other Person that exceeds the scope of the licenses
granted to such Party and such Party’s Group hereunder. If such a sublicense is
granted, it will be null and void.

 

  d. Each sublicense must be subject to the applicable terms and conditions of
this Agreement, including (i) any and all provisions regarding warranty
disclaimers and limitations of liability on the licensing Party’s behalf,
(ii) any and all restrictions on the use or exploitation of the licensed
Technology contained in this Agreement, (iii) any provisions regarding ownership
and (iv) any provisions regarding protection of confidential or proprietary
information;

 

  e. Each sublicense will terminate upon termination of this Agreement and must
include a statement to that effect therein; and

 

  f. Neither Party nor any member of such Party’s Group may make any
representations or warranties on behalf of the other Party or any member of the
other Party’s Group to any sublicensee.

 

3.4 Reservation of Rights. All rights not expressly granted by a Party under
this Agreement are reserved by such Party. Nothing in this Agreement will be
deemed to grant, by implication, estoppel, or otherwise, a license under a
Party’s Intellectual Property Rights that is not expressly set forth in this
Agreement. For clarity, nothing contained in this Agreement obligates any Party
to license to any other Party any Technology or Intellectual Property Rights of
any other Person (a) for which such Party does not have the rights to do so or
(b) that, as a result of granting such license, would require the payment of
fees or other consideration by such Party or its Affiliates to any other Person.

 

3.5 Consideration. To the extent any consideration is required with respect to
the license set forth in Section 3.1a, the terms relating to the payment of such
consideration will be set forth in a separate written agreement to be mutually
agreed by the relevant Parties. The Parties intend that the licenses set forth
in Section 3.2a qualify as tax-free transfers of property pursuant to sections
351 and/or 368(a)(1)(D) and 355 of the U.S. Internal Revenue Code of 1986, as
amended.

 

4. COOPERATION

The Parties will each perform such acts, execute and deliver such information,
instruments and documents, and do all such other things as may be reasonably
necessary to accomplish the transactions contemplated in this Agreement,
including, without limitation, providing or executing any affidavits, providing
any testimony, and/or rendering any other assistance, as is necessary or useful
for: (a) eBay or any eBay Group member to secure and perfect sole and exclusive
ownership of, and obtain registrations in the name of solely eBay or any eBay
Group member, for the eBay IP and any part thereof; and (b) PayPal or any PayPal
Group member to secure and perfect sole and exclusive ownership of, and obtain
registrations in the name of solely PayPal or any PayPal Group member, for the
PayPal IP and any part thereof. Such acts may include: (i) execution of
prosecution-related documents; (ii) assistance in the registration of
Intellectual Property Rights (including providing prosecution files in the
possession or under the or control of such Party or members of its Group); and
(iii) assistance in the enforcement of Intellectual Property Rights (including
providing documents and materials in the possession or under the or control of
such Party or members of its Group and making its employees available to testify
as a witness), provided that the other Party pays or reimburses such Party the
reasonable out-of-pocket costs and expenses incurred by such Party in connection
therewith.

 

8



--------------------------------------------------------------------------------

5. CONFIDENTIAL INFORMATION

 

5.1 Confidentiality. Subject to Section 5.5, from and after the Effective Time
until the five (5) year anniversary of the Effective Time (other than in the
case of any item of Technical Information, for which the obligations in this
Section 5 will continue until such time as any of the exceptions set forth in
clauses (A) through (C) of this Section 5.1 have been satisfied with respect to
such item of Technical Information), each of eBay and PayPal, on behalf of
itself and each member of its respective Group, agrees: (a) to hold, and to
cause its respective Representatives to hold, in strict confidence, with at
least the same degree of care that applies to eBay’s confidential and
proprietary information pursuant to policies in effect as of the Effective Time,
all confidential and proprietary information concerning the other Party or any
member of the other Party’s Group or their respective businesses that is either
(i) in its possession (including confidential and proprietary information in its
possession prior to the date hereof) or (ii) furnished by any such other Party
or any member of such Party’s Group or their respective Representatives at any
time pursuant to this Agreement; and (b) not to use any such confidential and
proprietary information other than for such purposes as are expressly permitted
hereunder, except, in each case, to the extent that such confidential and
proprietary information is or was: (A) in the public domain or generally
available to the public, other than as a result of a disclosure by such Party or
any member of such Party’s Group or any of their respective Representatives in
violation of this Agreement; (B) later lawfully acquired from other sources by
such Party (or any member of such Party’s Group) which sources are not
themselves bound by a confidentiality obligation or other contractual, legal or
fiduciary obligation of confidentiality with respect to such confidential and
proprietary information; or (C) independently developed or generated without
reference to or use of any proprietary or confidential information of the other
Party or any member of such Party’s Group. If any confidential and proprietary
information of one Party or any member of its Group is disclosed to the other
Party or any member of such other Party’s Group in connection with this
Agreement, then such disclosed confidential and proprietary information will be
used only for purposes of exercising its rights under and in accordance with
this Agreement.

 

5.2 No Release; Return or Destruction. Each Party agrees not to release or
disclose, or permit to be released or disclosed, any information addressed in
Section 5.1 to any other Person, except its Representatives who need to know
such information in their capacities as such (who will be advised of their
obligations hereunder with respect to such information), and except in
compliance with Section 5.5. Without limiting the foregoing, when any such
information is no longer needed for the purposes contemplated by this Agreement,
each Party will, at its option and as promptly as practicable after receiving a
written request from the other Party, either: (a) return to the other Party all
such information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon); or (b) certify to the other Party that it
has destroyed such information (and such copies thereof and such notes, extracts
or summaries based thereon); provided, that such Party’s Representatives may
retain one (1) copy of such information to the extent required by applicable Law
or professional standards, and will not be required to destroy any such
information located in back-up, archival electronic storage).

 

5.3

Third-Party Information; Privacy or Data Protection Laws. Each Party
acknowledges that it and members of its Group may presently have and, following
the Effective Time, may gain access to or possession of confidential or
proprietary information of, or personal information relating to, Third Parties:
(a) that was received under confidentiality or non-disclosure agreements entered
into between such Third Parties, on the one hand, and the other Party or members
of such Party’s Group, on the other hand, prior to the Effective Time; or
(b) that, as between the Parties, was originally collected by the other Party or
members of such Party’s Group and that may be subject to and protected by
privacy, data protection or other applicable Laws. Subject to the Data Sharing

 

9



--------------------------------------------------------------------------------

  Agreement and any other Ancillary Agreement, each Party agrees that it will
hold, protect and use, and will cause the members of its Group and its and their
respective Representatives to hold, protect and use, in strict confidence the
confidential and proprietary information of, or personal information relating
to, Third Parties in accordance with privacy, data protection or other
applicable Laws and the terms of any agreements that were either entered into
before the Effective Time or affirmative commitments or representations that
were made before the Effective Time by, between or among the other Party or
members of the other Party’s Group, on the one hand, and such Third Parties, on
the other hand.

 

5.4 Residual Information. Notwithstanding anything to the contrary herein, each
Party and the members of such Party’s Group will be free to use for any purpose
the Residual Information resulting from access Representatives of such Party or
the members of its Group have had to confidential and proprietary information
concerning the other Party or any member of the other Party’s Group. The Parties
acknowledge and understand that the foregoing does not constitute a license
under any patents or copyrights.

 

5.5 Protective Arrangements. In the event that a Party or any member of its
Group either determines on the advice of its counsel that it is required to
disclose any information pursuant to applicable Law or receives any request or
demand under lawful process or from any Governmental Authority to disclose or
provide information of the other Party (or any member of the other Party’s
Group) that is subject to the confidentiality provisions hereof, such Party will
notify the other Party (to the extent legally permitted) as promptly as
practicable under the circumstances prior to disclosing or providing such
information and will cooperate, at such other Party’s cost and expense, in
seeking any appropriate protective order reasonably requested by the other
Party. In the event that such other Party fails to receive such appropriate
protective order in a timely manner and the Party receiving the request or
demand reasonably determines that its failure to disclose or provide such
information will actually prejudice the Party receiving the request or demand,
then the Party that received such request or demand may thereafter disclose or
provide information to the extent required by such Law (as so advised by its
counsel) or by lawful process or such Governmental Authority provided such Party
identifies such information as confidential, and the disclosing Party will
promptly provide the other Party with a copy of the information so disclosed, in
the same form and format so disclosed, together with a list of all Persons to
whom such information was disclosed, in each case to the extent legally
permitted.

 

6. TERM AND TERMINATION

 

6.1 Term. This Agreement is effective as of the IPMA Effective Time and, unless
earlier terminated by the Parties in accordance with Section 6.2, will remain in
effect until the expiration of the last to expire Intellectual Property Right
under which any Party grants any other Party a license or covenant not to sue
hereunder.

 

6.2 Termination. This Agreement may not be terminated except by an agreement in
writing signed by a duly authorized officer of each of the Parties.

 

6.3 Survival. The terms and conditions of the following provisions will survive
termination of this Agreement: Section 1, Section 2, Section 3, Section 5,
Section 7, Section 8 and Section 9. The termination of this Agreement will not
relieve either Party of any Liability under this Agreement that accrued prior to
such termination.

 

10



--------------------------------------------------------------------------------

7. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE TECHNOLOGY AND INTELLECTUAL
PROPERTY RIGHTS LICENSED BY THE PARTIES PURSUANT TO THIS AGREEMENT ARE FURNISHED
“AS IS”, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT, QUALITY, USEFULNESS, COMMERCIAL
UTILITY, ADEQUACY, COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN, AND IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE.

 

8. LIMITATION OF LIABILITY

EXCEPT FOR ANY LIABILITY ARISING FROM OR RELATING TO A BREACH BY EBAY OR PAYPAL,
ANY MEMBER OF SUCH PARTY’S GROUP, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OF
ANY LICENSE SET FORTH IN SECTION 3 OR THE TERMS OF SECTION 5, NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PAYPAL OR ANY MEMBER OF THE
PAYPAL GROUP, ON THE ONE HAND, NOR EBAY OR ANY MEMBER OF THE EBAY GROUP, ON THE
OTHER HAND, WILL BE LIABLE UNDER THIS AGREEMENT TO THE OTHER FOR ANY INDIRECT,
PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF
COMPENSATORY DAMAGES OF THE OTHER ARISING IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

9. MISCELLANEOUS

 

9.1 Assignability.

 

  a. This Agreement will be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns; provided, that no Party
may assign its rights or delegate its obligations under this Agreement without
the express prior written consent of the other Parties. Notwithstanding the
foregoing, no such consent will be required for (i) the assignment of a Party’s
rights and obligations under this Agreement in whole or in part to any of its
Subsidiaries; provided, that no such assignment will release such Party from any
liability or obligation under this Agreement; or (ii) the assignment of a
Party’s rights and obligations under this Agreement in whole (i.e., the
assignment of a party’s rights and obligations under this Agreement, the
Separation and Distribution Agreement and all Ancillary Agreements all at the
same time) in connection with a change of control of a Party so long as the
resulting, surviving or transferee Person assumes all the obligations of the
relevant party thereto by operation of Law or pursuant to an agreement in form
and substance reasonably satisfactory to the other Party. Nothing herein is
intended to, or will be construed to, prohibit either Party or any member of its
Group from being party to or undertaking a change of control.

 

  b. Effective immediately after the IPMA Effective Time, PayPal hereby assigns
to PayPal, Inc. all of its rights, entitlements and obligations under
Section 3.2.

 

9.2

Bankruptcy. All rights and licenses granted under this Agreement are, and will
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code, and if a case under the
Bankruptcy Code is filed by or against a Party, and in that case this

 

11



--------------------------------------------------------------------------------

  Agreement is rejected pursuant to Section 365 of the Bankruptcy Code, then the
other Parties may exercise all rights provided by Section 365(n) of the
Bankruptcy Code, including the right to retain their rights and the full
benefits under the licenses granted by such Party hereunder.

 

9.3 Amendments. No provisions of this Agreement will be deemed waived, amended,
supplemented or modified by a Party, unless such waiver, amendment, supplement
or modification is in writing and signed by the authorized representative of the
Party against whom it is sought to enforce such waiver, amendment, supplement or
modification.

 

9.4 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, will
remain in full force and effect and will in no way be affected, impaired or
invalidated thereby. Upon such determination, the Parties will negotiate in good
faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

 

9.5 Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) will be
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware irrespective of the choice of laws principles of the State of
Delaware including all matters of validity, construction, effect,
enforceability, performance and remedies.

 

9.6 Dispute Resolution. Article VII of the Separation and Distribution Agreement
is incorporated by reference into this Agreement, mutatis mutandis, except that:
(a) each reference to “this Agreement”, “any Ancillary Agreement” or “each
Ancillary Agreement” in the Separation and Distribution Agreement will be deemed
to refer to this Agreement; and (b) the phrase “in the Delaware Court of
Chancery (or, if such court does not have subject matter jurisdiction thereof,
any other federal or state court located in the State of Delaware with subject
matter jurisdiction)” will be deemed to be replaced with the phrase “exclusively
in any state or federal court located in the County of Santa Clara, State of
California.”

 

9.7 Waivers of Default. Waiver by a Party of any default by any other Party of
any provision of this Agreement will not be deemed a waiver by the waiving Party
of any subsequent or other default, nor will it prejudice the rights of any
other Party. No failure or delay by a Party in exercising any right, power or
privilege under this Agreement will operate as a waiver thereof, nor will a
single or partial exercise thereof prejudice any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

9.8 Counterparts; Entire Agreement. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement,
and will become effective when one or more counterparts have been signed by each
of the Parties and delivered to the other Parties. This Agreement, and the
Exhibits, Schedules and appendices hereto, contain the entire agreement among
the Parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings among the Parties other than those set forth or referred to
herein or therein.

 

12



--------------------------------------------------------------------------------

9.9 Interpretation. In this Agreement: (a) words in the singular will be deemed
to include the plural and vice versa and words of one gender will be deemed to
include the other genders as the context requires; (b) the terms “hereof,”
“herein,” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules, Exhibits and Appendices hereto) and not to any particular provision
of this Agreement; (c) Article, Section, Schedule, Exhibit and Appendix
references are to the Articles, Sections, Schedules, Exhibits and Appendices to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement will be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified; (f) the word “or” will not be exclusive; (g) unless
otherwise specified in a particular case, the word “days” refers to calendar
days; (h) references to “business day” will mean any day other than a Saturday,
a Sunday or a day on which banking institutions are generally authorized or
required by law to close in the United States or San Jose, California;
(i) references herein to this Agreement or any other agreement contemplated
herein will be deemed to refer to this Agreement or such other agreement as of
the date on which it is executed and as it may be amended, modified or
supplemented thereafter, unless otherwise specified; and (j) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import will all be references to July 17, 2015.

 

9.10 Notices. All notices, requests, claims, demands or other communications
under this Agreement will be in writing, together with a copy by electronic mail
(which will not constitute notice), and will be given or made (and will be
deemed to have been duly given or made upon acknowledgment of receipt) by
delivery in person, by overnight courier service, or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.10):

If to eBay or any eBay Group member, to:

eBay Inc.

2065 Hamilton Avenue

San Jose, California 95125

Attention: General Counsel

Email: mhuber@ebay.com

If to PayPal or PayPal Group member, to:

PayPal, Inc.

2211 North First Street

San Jose, California 95131

Attention: General Counsel

Email: apentland@paypal.com

A Party may, by notice to the other Parties, change the address to which such
notices are to be given.

 

9.11

Third-Party Beneficiaries. The provisions of this Agreement are solely for the
benefit of each of eBay, PayPal and its Group and are not intended to confer
upon any Person except eBay, PayPal and its Group any rights or remedies
hereunder. There are no third-party beneficiaries of this Agreement and this
Agreement does not, and is not intended to, provide any other Person any

 

13



--------------------------------------------------------------------------------

remedy, claim, Liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement. For the avoidance
of doubt, the covenants not to sue set forth herein are not intended to confer
upon any Person except the PayPal Covenantees (in the case of Section 2.1) and
the eBay Covenantees (in the case of Section 2.2) any rights, remedies or
defenses hereunder.

 

9.12 Force Majeure. No Party will be deemed in default of this Agreement for any
delay or failure to fulfill any obligation (other than a payment obligation)
hereunder so long as and to the extent to which any delay or failure in the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. In the event of any such
excused delay, the time for performance of such obligations (other than a
payment obligation) will be extended for a period equal to the time lost by
reason of the delay. A Party claiming the benefit of this provision will, as
soon as reasonably practicable after the occurrence of any such event,
(a) provide written notice to the other Party of the nature and extent of any
such Force Majeure condition; and (b) use commercially reasonable efforts to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.

 

9.13 No Set-Off. Except as otherwise mutually agreed to in writing by the
Parties, neither eBay, PayPal nor any member of such Party’s Group will have any
right of set-off or other similar rights with respect to (a) any amounts
received pursuant to this Agreement; or (b) any other amounts claimed to be owed
to eBay, PayPal or any member of its Group arising out of this Agreement.

 

9.14 Expenses. Except as otherwise expressly set forth in this Agreement, or as
otherwise agreed to in writing by the Parties, all fees, costs and expenses
whenever incurred in connection with the preparation, execution, delivery and
implementation of this Agreement and the consummation of the transactions
contemplated hereby will be borne by the Party or its applicable Subsidiary
incurring such fees, costs or expenses.

 

9.15 Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

9.16 Survival of Covenants. Except as expressly set forth in this Agreement, the
covenants, representations and warranties contained in this Agreement, and
Liability for the breach of any obligations contained herein, will survive the
Separation and the Distribution and will remain in full force and effect in
accordance with their terms.

 

9.17 Specific Performance. Subject to the provisions of Section 9.6, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party or Parties who are, or
are to be, thereby aggrieved will have the right to specific performance and
injunctive or other equitable relief in respect of its or their rights under
this Agreement, in addition to any and all other rights and remedies at law or
in equity, and all such rights and remedies will be cumulative. The Parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each of the Parties.

 

9.18

Performance. eBay will cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement to be performed by any member

 

14



--------------------------------------------------------------------------------

  of the eBay Group. PayPal will cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth in this
Agreement to be performed by any member of the PayPal Group. Each Party
(including its permitted successors and assigns) further agrees that it will
(a) give timely notice of the terms, conditions and continuing obligations
contained in this Agreement to all of the other members of its Group and
(b) cause all of the other members of its Group not to take any action or fail
to take any such action inconsistent with such Party’s obligations under this
Agreement or the transactions contemplated hereby.

 

9.19 Mutual Drafting. This Agreement will be deemed to be drafted jointly by the
Parties and any rule of construction that a document will be interpreted or
construed against a drafter of such document will not be applicable.

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Matters
Agreement to be executed by their duly authorized representatives.

 

EBAY INC. By: /s/ John J. Donahoe Name: John J. Donahoe Title: President and
Chief Executive Officer EBAY INTERNATIONAL AG By: /s/ Anthony Glasby Name:
Anthony Glasby Title: Authorized Signatory PAYPAL HOLDINGS, INC. By: /s/ Daniel
H. Schulman Name: Daniel H. Schulman Title: President and CEO-Designee PAYPAL,
INC. By: /s/ Daniel H. Schulman Name: Daniel H. Schulman Title: President PAYPAL
PTE. LTD. By: /s/ Anthony Glasby Name: Anthony Glasby Title: Authorized
Signatory PAYPAL PAYMENTS PTE. HOLDINGS S.C.S. By: /s/ Robert Caplehorn Name:
Robert Caplehorn Title: Director

[Signature Page to Intellectual Property Matters Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of this Agreement, the following definitions will apply to the
terms set forth below wherever they appear:

 

1. “2015 H2 Product Roadmap Term Sheet” means the 2015 H2 Product Roadmap Term
Sheet between eBay and PayPal entered into by eBay and PayPal in connection with
the Separation.

 

2. “Change-of-Control” means, with respect to a Party, the occurrence after the
Effective Time of any of the following: (a) the sale, conveyance or disposition,
in one or a series of related transactions, of all or substantially all of the
assets of such Party to a third party that is not an Affiliate of such Party
prior to such transaction or the first of such related transactions; (b) the
consolidation, merger or other business combination of a Party with or into any
other Person, immediately following which the stockholders of the Party prior to
such transaction fail to own in the aggregate the Majority Voting Power of the
surviving Party in such consolidation, merger or business combination or of its
ultimate publicly traded parent Person; or (c) a transaction or series of
transactions in which any Person or “group” (as such term is used in
Section 13(d) of the Exchange Act) acquires the Majority Voting Power of such
Party (other than a reincorporation or similar corporate transaction in which
each of such Party’s stockholders own, immediately thereafter, interests in the
new parent company in substantially the same percentage as such stockholder
owned in such Party immediately prior to such transaction).

 

3. “Develop” means to create, prepare, produce, author, edit, amend, conceive,
develop, assemble, reduce to practice or, in the case of works of authorship, to
fix in a tangible medium of expression.

 

4. “eBay CNS Period” means: (a) other than with respect to the Specified eBay
Patents, a period of 5 years after the Effective Time; and (b) with respect to
the Specified eBay Patents, until the expiration of the last valid claim of any
Specified eBay Patent.

 

5. “eBay Covenantee” means any member of the eBay Group (only for so long as any
such Person continues to be a member of the eBay Group) other than (a) any
Person that is not a Subsidiary of eBay as of the Effective Time, (b) GSI
Commerce, Inc. DBA eBay Enterprise Group, Inc. (“GSI”), (c) X.commerce, Inc. DBA
Magento, Inc. (“Magento”) and (d) any Person that is a Subsidiary of GSI or
Magento.

 

6. “eBay IP” means all Technology and Intellectual Property Rights to which the
Separation and Distribution Agreement allocates ownership to eBay as an eBay
Asset.

 

7. “eBay Products” means the products, platforms, services and solutions of eBay
and its Subsidiaries, excluding those offered in connection with the activities
of the Enterprise segment of eBay (a) as it was conducted at any time prior to
the Effective Time by either Party or any member of its Group or (b) as it may
be conducted at any time after the Effective Time by eBay or any member of the
eBay Group.

 

8. “eBay Specified Change-of-Control” means a Change-of-Control of eBay with any
PayPal Specified Person or their direct or indirect Subsidiaries or controlled
Affiliates.

 

9.

“Intellectual Property Rights” means all rights of the following types, which
may exist or be created under the laws of any jurisdiction in the world:
(a) rights associated with works of

 

A-1



--------------------------------------------------------------------------------

  authorship, including exclusive exploitation rights, copyrights and moral
rights; (b) trademark and trade name rights and similar rights; (c) trade secret
rights; (d) patent and industrial property rights; (e) other proprietary rights
in Technology; (f) rights in or relating to registrations, renewals, extensions,
combinations, divisions, and reissues of, and applications for, any of the
rights referred to in clauses (a) through (e) of this definition; and
(g) together with, in each of clauses (a) through (f) of this definition, all
claims for damages by reason of past infringement, misappropriation, or other
unauthorized use thereof, with the right to sue for, and collect the same.

 

10. “IPMA Effective Time” means 11:58:59 p.m., New York City time, on the
Distribution Date.

 

11. “Majority Voting Power” means a majority of the voting power in the election
of directors of all outstanding voting securities of the Person in question.

 

12. “PayPal Covenantee” means any member of the PayPal Group (only for so long
as any such Person continues to be a member of the PayPal Group) other than any
Person that is not a Subsidiary of PayPal as of the Effective Time.

 

13. “PayPal CNS Period” means: (a) other than with respect to the Specified
PayPal Patents, a period of 5 years after the Effective Time; and (b) with
respect to the Specified PayPal Patents, until the expiration of the last valid
claim of any Specified PayPal Patent.

 

14. “PayPal IP” means: (a) all Technology and Intellectual Property Rights to
which the Separation and Distribution Agreement allocates ownership to PayPal as
a PayPal Asset; (b) all Technology that is Developed by or on behalf of PayPal
or any PayPal Group member, alone or jointly with eBay, under the Product
Development Agreement and all Intellectual Property Rights embodied therein or
relating thereto; and (c) all Technology that is Developed by or on behalf of
PayPal or any PayPal Group member, alone or jointly with eBay, under the 2015 H2
Product Roadmap Term Sheet and all Intellectual Property Rights embodied therein
or relating thereto.

 

15. “PayPal Products” means the products, platforms, services and solutions of
PayPal and its Subsidiaries.

 

16. “PayPal Specified Change-of-Control” means a Change-of-Control of PayPal
with any eBay Specified Person or their direct or indirect Subsidiaries or
controlled Affiliates.

 

17. “Technical Information” means Information that embodies or describes any
Technology of a Party or any member of such Party’s Group.

 

18. “Technology” means sales methodologies and processes, training protocols and
similar methods and processes, algorithms, APIs, apparatus, circuit designs and
assemblies, gate arrays, net lists, test vectors, databases, data collections,
diagrams, formulae, inventions (whether or not patentable), innovations,
products, services, know-how, logos, marks (including brand names, product
names, logos, and slogans), methods, network configurations and architectures,
processes, proprietary information, protocols, schematics, specifications,
software, software code (in any form, including source code and executable or
object code), subroutines, techniques, user interfaces, URLs, web sites, works
of authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, laboratory notebooks, prototypes, samples, studies and
summaries).

 

A-2